DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Claim Objections
Claim 8 is objected to because “a fixed, the fixed end” in line 15 should be changed to --a fixed end, the fixed end-- in order to correct the typographical error.
Appropriate correction is required.  
 
Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Specifically, claim 8 recites in lines 25-27 “under arm supports positioned on opposed sides of the planar surface at a position .
 Applicant is suggested to amend the claims to use inferential language (e.g. “adapted to”, “configured to”) so that the human body part is not positively claimed.
The remaining claims are rejected due to dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackin (US 2017/0266077).
Regarding claim 1, Mackin discloses (Fig. 9-13) a device configured to retain an infant for burping the infant, the device comprising: 

a resting portion (padded modules 32-38), the resting portion coupled to the base portion (see Fig. 9) and configured to support the infant in a prone position (though an adult is shown in the images, one of ordinary skill in the art would recognize that if the resting portion is shown to be able to support an adult, it would be also be configured to support an infant); and 
a movable arm portion (arm portion between joints 103,104,105,106,107, and 115), the movable arm portion coupled to the motor adjacent to the resting portion (see Fig. 9), the movable arm portion configured to move in a direction towards the resting portion and away from resting portion in a repetitive motion (movement in z-direction shown in Fig. 13. Regarding the phrase “to move in a direction towards the resting portion and away from resting portion in a repetitive motion”, because no structure is recited as being responsible for providing this function, one or ordinary skill in the art would recognize that the movable arm portion, due to its joints and motorization, would be capable of moving towards and away from the resting portion in a “repetitive motion”).
 Regarding claim 2, Mackin discloses the base portion has a first end and a second end opposite the first end (see ends in Annotated Fig. 9 of Mackin below), a distance between the first end and the second end defining a width of the base portion, each of the first end and the second end having a leg, the legs extending outward from the base portion perpendicular to the width (see legs extending from each end in Annotated Fig. 9 of Mackin below).

    PNG
    media_image1.png
    688
    492
    media_image1.png
    Greyscale

Regarding claim 6, Mackin discloses the resting portion has a length, the length adjustable to support several sizes and lengths of the infant (“massage table adjustable to accommodate tall users”, paragraph [0085]). 

 Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batula (US 2002/0072692).
 Regarding claim 1, Batula discloses (Fig. 1-3) a device configured to retain an infant for burping the infant, the device comprising: 
a base portion (rails 16, supporting bracket 20, and motor 30), the base portion including a motor (motor 30); 
a resting portion (crib 12), the resting portion coupled to the base portion (see Fig. 2) and configured to support the infant in a prone position (see Fig. 3); and 
.

 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mackin (US 2017/0266077) in view of Mu (US 2020/0046141).
Regarding claim 3, Mackin discloses legs and a base portion, but is silent regarding the legs being movably received on the base portion.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs and base portion of Mackin such that regarding the legs being movably received on the base portion, as taught by Mu, for the purpose of allowing for improved stability of the base portion by allowing the length of the legs to be adjustable.
Regarding claim 4, modified Mackin discloses the legs extend angularly outward relative to the width of the base portion (see angular outward extension of legs relative to width of base portion in Annotated Fig. 9 of Mackin above), wherein a distance between the legs defines a second width, the second width being greater than the first width (see Annotated Fig. 9 of Mackin above).
Regarding claim 5, modified Mackin discloses each leg of the legs includes a foot (end of each leg having roller 29), the foot positioned on an end of the leg opposite the base portion (see Fig. 9 Mackin).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Batula (US 2002/0072692) in view of Gottfried (US 3,299,450).
Regarding claim 6, Batula discloses a resting portion having a length (crib 12 having a length), but does not disclose the length is adjustable to support several sizes and length of the infant.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the resting portion of Batula to be adjustable, as taught by Gottfried, for the purpose of allowing the resting portion to be adjusted to the required or preferred length (Col. 2 lines 65-72 and Col 3 lines 1-6 of Gottfried).

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Batula (US 2002/0072692) in view of Gottfried (US 3,299,450), and further in view of Spence (US 2016/0136039).
Regarding claim 7, modified Batula discloses a movable arm portion (massaging hand 26, including horizontal support 28, socket 32 and hand portion 36 of Batula) having a length, but does not disclose the length of the movable arm portion adjustable to support several sizes and lengths of the infant.
However, Spence teaches (Fig. 1-3) a movable arm portion (arm portion 22) having a length adjustable to support several sizes and lengths of the infant (“the arm portion 22 comprises a telescopic configuration so that it can be extended to a desired length”, see paragraph [0025] of Spence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the arm portion of Batula to be adjustable, as taught by Spence, for the purpose of allowing the arm to be extended to a .
 Allowable Subject Matter
Claim 8-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the device of claim 16, such that the device includes the base portion cylindrical in shape and forming a housing for a motor, the resting portion having a fixed, the fixed end coupled to the base portion; a free end, the free end opposite the fixed end, a distance between the fixed end and the free end defining a length of the resting portion; a planar surface, the planar surface supporting an upper torso of the infant, the planar surface having: a first end, the first end adjacent to the fixed end; the movable arm portion movably received on the base portion, the movable arm having: an outer retaining member, the outer retaining member having an attached end and a free end opposite the attached end, wherein the outer retaining member is configured to retain the infant against the planar surface; and an inner arm, the inner arm coupled to the motor and configured to move in a direction towards the resting portion and away from resting portion in a repetitive motion.
The closest prior art of record are: Mackin (US 2017/0266077), Batula (US 2002/0072692), Smart (US 2005/0028286), Gottfried (US 3,299,450), and Spence (US 2016/0136039).



Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Descamps (US 2019/0269258) discloses an infant support having a similar device as claimed.
Jiang (CN103284522A) discloses an infant support having a similar device as claimed.
Smart (US 2005/0028286) discloses under arm supports for an infant.
Nissim (US 6585668 B2) discloses a massage device for a user in a prone position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785